02-12-130-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00130-CV
 
 



Frieda Eshra-Bostick


 


APPELLANT




 
V.
 




City Code Enforcement Officer, Mr. Gilbert


 


APPELLEE



 
 
----------
FROM THE 431st
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Frieda
Eshra-Bostick, pro se, attempts to appeal from the trial court’s March 23, 2012
order granting Sederick Gilbert’s plea to the jurisdiction and motion to
dismiss.  On April 11, 2012, we notified Appellant of our concern that we might
not have jurisdiction over this appeal because there did not appear to be a
final judgment or appealable interlocutory order.  We stated that unless Appellant
or any party desiring to continue the appeal filed a response showing grounds
for continuing the appeal on or before April 23, 2012, the appeal could be
dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3.  Appellant
did not file a response.
The
general rule, with a few exceptions, is that an appeal may be taken only from a
final judgment.  Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
 Here, the trial court’s March 23, 2012 order does not dispose of all parties
in the case or otherwise appear to be a final judgment.  Accordingly, we
dismiss this appeal for lack of jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DELIVERED:  June 14, 2012




[1]See Tex. R. App. P. 47.4.